Territory of Michigan in the supreme court of the
TERM OF SEPTEMBER AD 18 X 8
John MDonell vs Henry Hudson In Case dams $2000
And the Defendant by Geo. McDougall his Attorney comes and defends the wrong and Injury &c and craves oyer of the original writs Precipe & Declaration aforesaid, and they are read to him—which being read & heard, the said Defendant prays Judgment of the said writs, Precipe & Declaration and pleads that there is a variance between the said writs precipe and declaration thereupon, in this particular, that is to say, for that in and by said writs, it is said, that this a plea of trespass on the Case, to the damage of said John as is said Two thousand Dollars, by said writs which issued on the eighteenth day of January one thousand eight hundred & seventeen, when the cause of action was endorsed that “This action is brought to recover one thousand and seventy one Dollars, for goods wares and merchandise, sold and delivered, Monies laid out and expended, Money advanced, Money had and received ■—” but which writs are since vitiated, defaced & altered to conform to a precipe afterwards filed, & the dates in the writs altered to the twenty second day of January one thousand eight hundred & seventeen, and the word Stolen, then apparently interlined, which precipe under oath, states the cause of action to be for goods wares & Merchandise, before this time Stolen by the said Defendant and that he is not entitled to any Credit &c — And in the said Declaration aforesaid, founded upon the said Writs & precipe it is complained That in and by the said writ the Plaintiff alledges, that he hath sustained damages to the amount of Three Thousand Dollars, thereby making a manifest variance between *560the Writs and Declaration in said action, as will appear on inspection of said writs, and Declaration, as the said Henry avers — whereupon the said Henry prays Judgment, of the writs & declaration aforesaid and that the same for the variances aforesaid may be abated, & the said Henry thereof and therefrom discharged, from making further answer
McDougall & Sibley for Defendant

[In the handwriting of George McDougall]